Citation Nr: 1823524	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-37 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability from February 14, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability from September 23, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for a left heel disability from September 23, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to November 1989

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran submitted an October 2015 MRI report from Southern Arizona VA Health Care System.  The most recent VA medical records associated with the claims file are from July 2014.  Consequently, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's right ankle disability, the Veteran asserted in his August 2013 Notice of Disagreement that the June 2013 VA examination addressing his right ankle and left heel failed to adequately assess the pain he was experiencing with respect to his service-connected disabilities, noting that the June 2013 examiner threatened to stop the examination if he wasn't pushing past the point of pain when assessing his range of motion.  The United States Court of Appeals for Veterans Claims (the Court) has issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing.  The June 2013 VA examiner noted that the Veteran exhibited pain in his right ankle plantar flexion and dorsiflexion range of motion, but does not appear to have assessed both the Veteran's active and passive range of motion, and does not specify which was measured in the examination, rendering the examination inadequate per Correia.  The Veteran must therefore be afforded another VA examination which fully complies with Correia which tests for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.

With respect to the Veteran's low back disability, the Board notes that in his April 2012 VA examination, the examiner noted that the Veteran reported flare ups that impacted the function of the thoracolumbar spine, with the Veteran reporting increased pain and spasms every 2 weeks lasting 3-5 days.  However, the April 2012 VA examiner did not attempt to estimate the additional functional loss of the Veteran's low back in degrees of range of motion, and no additional rationale is offered for this lack of estimation.  Thus, the Board finds that the April 2017 examination is inadequate, and a remand is necessary in order to afford the Veteran a new VA examination that adequately addresses the current severity of his left shoulder disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Additionally, the Veteran indicated in an August 2013 statement that the medical evidence in his appeal was outdated as his condition had become worse.  As noted above, Veteran previously underwent VA examinations in April 2012 to address his low back disability and June 2013 to assess his right ankle and left heel disabilities. 

Thus, for the foregoing reasons, the Board finds that new VA examinations are warranted to assess the current severity of the Veteran's low back disability, left heel disability, and right ankle disability.  

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Southern Arizona VA Health Care System, or any other VA medical facility that may have treated the Veteran, particularly since July 2014, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination with a physician who has not previously participated in this case to determine the current severity of his low back disability.  

Full range of motion testing must be performed.  The Veteran's low back should be tested for pain in BOTH active and passive motion, AND in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of any functional losses during flare-ups, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups and identify the level of limited motion that would equate to such a level of disability).  The inability to observe the Veteran during a flare-up, by itself, will be deemed an inadequate reason to not provide an estimate.

A rationale for any opinions rendered should be provided.

3.  Then, schedule the Veteran for a VA examination with a physician who has not previously participated in this case to determine the current severity of his right ankle disability and his left heel disability.  

Full range of motion testing must be performed.  Both ankles should be tested for pain in BOTH active and passive motion, AND in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of any functional losses during flare-ups, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups and identify the level of limited motion that would equate to such a level of disability).  The inability to observe the Veteran during a flare-up, by itself, will be deemed an inadequate reason to not provide an estimate.

A rationale for any opinions rendered should be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




